DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-6, filed 7/20/2022 with respect to 35 USC §102 rejection of claims 1-2,4-8,10-11,13-17,20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended\canceled claims and argues previously cited references to do not teach amended claim language. In response examiner points to new cited references and rejection below. 

Election/Restrictions
Newly submitted claim 26-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims directed to attachment mechanism for attaching apparatus to user’s clothing including sensor and laser projection system. Original claims are directed to cloud computing platform including data processing pipeline. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26-33 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robarts et al (US 20020083025 A1) and Liao et al (US 20180276899 A1) .

Regarding claim 1, Robarts discloses a method comprising: 
receiving, by one or more processors of a cloud computing platform, context data from a wearable multimedia device, the wearable multimedia device including at least one data capture device for capturing the context data ([0043] Each of the context servers receive data signals from input devices or other sources and then process such signals to produce context information expressed within fundamental data structures called "attributes".); 


creating, by the one or more processors, a data processing pipeline with the one or more applications  ([0043] As generally used herein, an "attribute" refers to a modeled aspect or element of the user's condition or context); 
processing, by the one or more processors, the context data through the data processing pipeline ([0045] . Thus, a wearable computer, for example, may simultaneously process multiple themes to answer numerous questions regarding a user's context and provide a robust environment for the user); 

sending, by the one or more processors, output of the data processing pipeline to the wearable multimedia device or other device ([0080] The context clients receive such attributes from the CM to characterize a current state of the user, and in some cases, to provide output (e.g., by displaying information) to the user.).

Liao discloses the context data including at least one of video data or depth data ([0078] he augmented reality processing module comprises at least one of: a local recognizing submodule for locally recognizing an image captured by the augmented reality application)
determining, by the one or more processors, one or more applications based on machine learning and the context data ([0078] a fuzzy recognizing submodule for fuzzily recognizing the image captured by the augmented reality application; [0105] wherein each augmented reality application will create, during the stage of generating the augmented reality application, a unique application recognition information for identifying the identity of the augmented reality application)
the processing including using the at least on of the video data or depth data to label one or more object captured in the video data or depth data ([0106] The augmented reality instance may include: associated augmented reality content (including, but not limited to, video, audio, link, 2D animation, 3D animation, etc.) and a corresponding augmented reality display effect.)

Robarts and Liao are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify characterization module of Robarts to include the context data including at least one of video data or depth data, determining, by the one or more processors, one or more applications based on machine learning and the context data and the processing including using the at least on of the video data or depth data to label one or more object captured in the video data or depth data as described by Liao.

 The motivation for doing so would have been for generating an augmented reality application and rendering an augmented reality instance  (LIao, [0007]).

Therefore, it would have been obvious to combine Robarts and Liao to obtain the invention as specified in claim 1.

Regarding claim 21, Robarts discloses wherein the one or more applications are determined based on a user preference or historical context data ([0057] can retrieve stored information (e.g., user preferences, definitions of various user-defined groups, or a default model of the user context) from a storage device).

Regarding claim 22, Robarts is silent to wherein the one or more applications are determined based on speed or accuracy.

Liao discloses wherein the one or more applications are determined based on speed or accuracy ([0105] When the user re-recognizes the target image with the second user device 3, it may directly present the corresponding target augmented reality instance after obtaining the query matching result through the local recognition packet)

Robarts and Liao are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify characterization module of Robarts to include wherein the one or more applications are determined based on speed or accuracy as described by Liao.

 The motivation for doing so would have been for generating an augmented reality application and rendering an augmented reality instance  (LIao, [0007]).

Therefore, it would have been obvious to combine Robarts and Liao to obtain the invention as specified in claim 22.

Regarding claim 23, Robarts discloses wherein the context data further includes audio, and the method further comprises: determining that the audio includes a user request in a form of speech; converting the speech into text; identifying a real-world object in the video data using at least in part the text ([0070] If the microphone 124 is for receiving speech commands, then the audio input CS 214 can continually monitor audio data signals produced by the microphone 124 until a data signal is received that exceeds a predetermined threshold, which may indicate that the user is speaking. Such a signal is then parsed into appropriate packets such as phonemes, words or phrases to produce audio command attributes).

Regarding claim 24, Robarts is silent to wherein the one or more applications includes a virtual reality (VR) or augmented reality (AR) application, and the method further comprises: generating, by the VR or AR application, VR or AR content using at least one of the video data or the depth data; and sending the VR or AR content to the wearable multimedia device or other device.

Liao discloses wherein the one or more applications includes a virtual reality (VR) or augmented reality (AR) application, and the method further comprises: generating, by the VR or AR application, VR or AR content using at least one of the video data or the depth data; and sending the VR or AR content to the wearable multimedia device or other device ([0070] generating an augmented reality application and rendering an augmented reality instance, and a system platform built based on the apparatus). 


Robarts and Liao are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify characterization module of Robarts to include wherein the one or more applications includes a virtual reality (VR) or augmented reality (AR) application, and the method further comprises: generating, by the VR or AR application, VR or AR content using at least one of the video data or the depth data; and sending the VR or AR content to the wearable multimedia device or other device as described by Liao.

 The motivation for doing so would have been for generating an augmented reality application and rendering an augmented reality instance  (LIao, [0007]).

Therefore, it would have been obvious to combine Robarts and Liao to obtain the invention as specified in claim 24.

Regarding claim 25, Robarts is silent to wherein the one or more applications includes a localization application, and the method further comprises: determining, using the localization application, a location of the wearable multimedia device based on at least one of the one or more digital images or the depth data; and sending the location to the wearable multimedia device or other device.

Liao discloses wherein the one or more applications includes a localization application, and the method further comprises: determining, using the localization application, a location of the wearable multimedia device based on at least one of the one or more digital images or the depth data; and sending the location to the wearable multimedia device or other device ([0159] the second user equipment 3 transmits, to the second network device 4, current user information, for example, including the time and location information of the augmented reality application, and relevant information of a registered user using the augmented reality application). 


Robarts and Liao are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify characterization module of Robarts to include wherein the one or more applications includes wherein the one or more applications includes a localization application, and the method further comprises: determining, using the localization application, a location of the wearable multimedia device based on at least one of the one or more digital images or the depth data; and sending the location to the wearable multimedia device or other device as described by Liao.

 The motivation for doing so would have been for generating an augmented reality application and rendering an augmented reality instance  (LIao, [0007]).

Therefore, it would have been obvious to combine Robarts and Liao to obtain the invention as specified in claim 25.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619